Citation Nr: 0507545	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Crawford, Counsel




INTRODUCTION

The veteran had active service from September 1943 to March 
1946 and from September 1950 to February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, denied the veteran's claim for 
service connection on a finality basis.

In January 2002, the Board found that new and material 
evidence had been submitted to reopen the claim and remanded 
the matter for additional development.  Upon de novo review 
of the appeal, the RO denied the claim and transferred the 
matter to the Board.  On appellate review in July 2003, the 
Board again remanded the appeal.  Upon completing the Board's 
requested development and readjudicating the matter, the RO 
confirmed and continued the denial.  The matter has been 
returned for appellate review.


FINDING OF FACT

The veteran's residuals of a back injury are not related to 
active service.  


CONCLUSION OF LAW

The veteran's residuals of a back injury were not incurred 
in, aggravated by, or related to active service, nor may in-
service occurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, including arthritis, if 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The 
regulations state that service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Accordingly, establishing service connection requires a 
medical diagnosis of current disability; medical, and in some 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  See generally, Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background and Analysis

During the pendency of this appeal, including at his 
September 2000 RO hearing, the veteran has maintained that 
his current back disorder is related to active service.  He 
contends that while serving aboard a naval landing craft 
station in 1944 or 1945, he slipped on a steel ladder and 
fell onto a metal grate.  He recalled that he received 
treatment and was issued a back brace.  His back problems 
then reoccurred in 1948, where he was again issued a back 
brace and was told that he would have chronic problems.  The 
veteran maintains that he has had back problems since 
service.  

In this case, the preponderance of the evidence weighs 
against the veteran's claim.  Although the medical evidence 
establishes diagnoses of degenerative disc disease and spinal 
stenosis of the lumbar spine, it does not create a nexus 
between those current disabilities and the veteran's active 
service.  The probative and persuasive medical evidence fails 
to establish that the veteran's low back disabilities had 
their onset in service, were aggravated by service, became 
manifest to a compensable degree within a year after service, 
or are related to service.  

The probative and persuasive evidence does not demonstrate 
that the veteran's back disabilities began in service.  The 
service medical records are negative for a back injury or any 
complaints of or treatment for a chronic disability resulting 
from a back injury. 

The probative and persuasive evidence also does not 
demonstrate that the veteran's back disabilities manifested 
to a compensable degree within a year after service, or are 
related to active service.  A card from Vicksburg Clinic 
indicates that the veteran saw a private physician in 1947 
for back problems.  But, the card does not reference a 
chronic back disability or any clinical findings.  Moreover, 
clinical entries from The Street Clinic dated from March 1956 
to November 1964 do not show treatment for a back disorder.  
Accordingly, the competent evidence fails to show that the 
veteran's back disabilities became manifest to a compensable 
degree within a year after active service or is related to 
service. 

The competent medical reports thereafter also fails to create 
a nexus between the veteran's active service and his back 
disabilities.  Private clinical entries and medical reports 
dated from September 1988 to September 1995 note a history of 
cervical whiplash several years ago and that the veteran 
still had problems.  The reports do not show treatment or 
record a pertinent diagnosis.

VA medical reports dated from March 1997 to September 1997 
show treatment for complaints of back pain, and contain an 
April 1997 report of an x-ray study showing mild narrowing 
involving L5-S1 interspaces.  The reports do not attribute 
the veteran's disorders to any period of active service.

Clinical entries from G.A.N., M.D., dated from 1991 to 1997 
generally show treatment for low back pain and that the 
veteran, by history, attributed his pain to service, 
especially a clinical entry dated in September 1997, which 
also records a diagnosis of degenerative arthritis of the 
lumbosacral spine with acute strain and myofascitits or 
myofascial pain or discomfort.  Additionally, an October 1997 
medical statement from a private physician reflects that the 
veteran complained of back pain and attributed it to an 
injury incurred during World War II.  After physical 
examination and radiographic studies, the diagnosis was 
spinal stenosis.  

Although the aforementioned medical reports record the 
veteran's history, they cannot create the requisite medical 
nexus between the veteran's back disorders and active 
service.  Medical examiners' statements that are not based on 
a review of any medical evidence but rather on information 
provided by the veteran are of little or no probative value.  
See LeShore v. Brown, 8 Vet. App. 406, 408-409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence).  Thus, the medical notations received in 1997 are 
insufficient to substantiate the veteran's claim.  

Medical reports from the Methodist Medical Center dated from 
September 1997 to October 1997 show treatment for low back 
problems.  The reports also contain a September 1997 magnetic 
resonance imaging (MRI) reflecting degenerative disc disease 
of the lumbar spine.  No competent reference to service is 
made however.

An April 2000 medical report from the Cardiovascular 
Associates show treatment for an unrelated disorder, but 
notes a history of chronic mechanical back problems.  April 
2000 clinical reports from the Rankin Medical Center also 
note treatment for degenerative changes of the lumbar spine.  
The reports do not reference active service.

In an April 2000 statement, L.F.M., M.D., wrote that by 
history the veteran did not have back pain until he slipped 
in service in 1945 or 1946.  The veteran then reportedly 
sought medical care and has had pain since that time.  The 
physician then stated that the veteran's history was 
reasonable, and that the veteran could have had a traumatic 
fracture through the pars on his initial fall and developed 
spondylolysis/spondylolisthesis at that time.  The physician 
added that this had been the cause of the veteran's further 
deterioration.  

On VA examination in October 2002, after reviewing the 
veteran's claims file and examining him, the examiner 
recorded impressions of degenerative disc disease, L4-5; 
spinal stenosis, L4-5; degenerative disc disease, L5-S1; and 
Grade I spondylolisthesis, L5-S1.  The examiner opined that 
he did not believe that the veteran's fall down several steps 
produced his spondylolisthesis, which is usually the result 
of a stress fracture which occurs during the early adolescent 
years.  The examiner added that he did not believe that the 
veteran's degenerative disease is a result of the single fall 
down several steps.  In the same report, the examiner then 
stated that the veteran's history is consistent with 
complaints of an injury which occurred during service.

Based on the contradictory statements rendered in October 
2002, VA sought additional clarification.  In an April 2003 
addendum, the examiner noted that he had reviewed the 
veteran's service medical records again, and that there was 
no mention of the in-service event.  The examiner found that 
the veteran provided all of the history referencing the 
veteran's fall.  The examiner then opined that it is more 
likely than not that the veteran's degenerative disc disease 
and spondylolisthesis are unrelated to the veteran's fall.  
The examiner added that the veteran's history of intermittent 
heavy work after service, which always resulted in low back 
pain, is more likely than not the cause of his degenerative 
disc disease.

VA then sought another medical opinion with respect to the 
veteran's spinal stenosis.  In an April 2004 addendum, the 
examiner reiterated that he had reviewed 


the veteran's claims file.  The examiner found that the 
veteran's spinal stenosis resulted from degenerative disc 
disease and osteoarthritis of the facets, which were the 
result of the veteran's aging and intermittent heavy work.  
The examiner reasoned that x-ray findings in 1997 revealed 
slight narrowing of L5-S1 disc, without other changes, 
whereas x-ray findings in 2002 revealed moderate narrowing of 
the L5-S1 disc with the Grade I spondylolisthesis, and 
osteophytes at every level of the lumbar area and sclerosis 
of the posterior elements of L4 and L5.  The examiner noted 
that the changes had become radiologically evident since 
1997, and added if the changes were the result of the 1944 
injury, they would have become evident much earlier.

Thereafter, the record is replete with VA medical reports 
dated from May 2004 to November 2004.  The reports primarily 
show treatment for unrelated disorders.  

In this case, the Board is cognizant of the 1997 and 2000 
medical notations and opinions, which relate the veteran's 
back disabilities to service.  However, when weighing those 
opinions and notations against the other objective evidence 
of record, to include the medical opinions rendered in 
October 2002, April 2003 and April 2004, the Board finds that 
the 1997 and 2000 opinions are of little or no probative 
value.  In this regard, it is noted that the April 2000 
medical report, as well as the 1997 notations, reflect that 
the physicians relied heavily on the veteran's historical 
account without review of other objective medical evidence.  
The record also reflects that those opinions and notations 
are inconsistent with the other objective evidence of record.  
As previously noted, the service medical records are negative 
for any in-service back injury or chronic back disability.  
Additionally, the post-service medical evidence demonstrates 
that the veteran's chronic low back disability was initially 
noted in 1997, many years post service.  Finally, it is noted 
that opinions of treating physicians are entitled to no 
greater weight when evaluating a veteran's claim, especially 
when the opinion rendered is based solely on the veteran's 
historical account and is inconsistent with the other 
objective evidence of record.  See Guerrieri v. Brown, 4 Vet. 
App. 467 (1993); Harder v. Brown, 5 Vet. App. 183 (1993).

Further, as previously noted, the 1997 and 2000 
notations/opinion are inconsistent with the medical opinions 
rendered in October 2002, April 2003 and April 2004, which 
overall do not relate the veteran's disabilities to active 
service.  In this regard, the VA reports reflect that the 
examiner reviewed the veteran's claims file prior to 
rendering an opinion and that he based his opinion on the 
objective evidence of record.  The VA examiner's opinion is 
also consistent with the other competent evidence of record, 
which does not create a nexus between the veteran's active 
service and his current back disorders.  The Board notes that 
although the examiner initially rendered a contradictory 
opinion in October 2002, he resolved his contradictory 
statement in the April 2003 addendum report.  Thus, the 
medical opinions rendered in October 2002, April 2003, and 
April 2004 are consistently against the veteran's claim, and 
are of great probative value.  Owens v. Brown, 7 Vet. 
App. 429 (1995).

The Board is also cognizant of the veteran's appellate 
assertions and September 2000 supporting statement by J.B.R.  
In the September 2000 statement, J.B.R., recalled that he had 
worked with the veteran over seven years from 1950 to 1958, 
and that the veteran had complained of back problems.  The 
veteran could not perform heavy lifting and wore back support 
at times.  J.B.R. also recalled that the veteran attributed 
his back problems to an in-service fall.  Despite the 
statements, the probative and persuasive evidence still 
weighs against the claim.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection. However there is no evidence indicating that the 
veteran or J.B.R. are medically trained, and as a result, 
they are not qualified to express an opinion regarding any 
medical causation of his current back problems.  It is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's and J.B.R.'s lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  As 
previously discussed, there is no competent medical evidence 
of a nexus between the veteran's current 


back disabilities and active service.  Without such medical 
evidence, neither the veteran's appellate assertions nor the 
supporting statement by J.B.R. can substantiate the claim for 
service connection.  See Stadin v. Brown, 8 Vet. App. 280 
(1995); Grottveit v. Brown, 5 Vet. App.91 (1993).

Based on the aforementioned reasoning, the preponderance of 
the evidence weighs against the veteran's claim.  The 
probative and persuasive evidence does not create a nexus 
between the veteran's residuals of a back injury and service.  
The appeal is denied.  38 U.S.C.A. §§ 1101, 1110, 1112; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), eliminated 
the well-grounded claim requirement, expanded the duty of VA 
to notify the claimant and the representative of the 
information and evidence necessary to substantiate a claim, 
and enhanced its duty to assist a claimant in developing the 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)). 

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The veteran and his 
representative have been notified of the information and 
medical or lay evidence needed to substantiate his claim.  By 
rating decision dated in December 1999, Statement of the Case 
dated in January 2000; Supplemental Statements of the Case 
dated from March 2000 to November 2004; and VA letters dated 
from April 2001 to June 2002, including Reports of Contact 
dated in July 2004, VA apprised the veteran and his 
representative of the law applicable in adjudicating the 
appeal, the reasons and bases for the VA decision, and the 
information and evidence needed to substantiate the claim.  
In the April 2001 and June 2002 letters, VA told the veteran 
that to substantiate his claim, he needed to 


demonstrate that he had sustained an injury in military 
service or a disease that began in or was made worse during 
military service; a current physical or mental disability; 
and a relationship between his current disability and injury, 
disease, or event in service.  VA told the veteran that he 
should provide medical information and/or evidence about his 
doctor's records, medical diagnoses, and medical opinions.  
VA also told the veteran that it would assist him with 
obtaining medical records, employment records, or records 
from other Federal agencies.  There is no indication that the 
correspondence was returned as undeliverable.  VA has 
fulfilled its duty to inform the veteran of the information 
and evidence needed to substantiate his claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA has fulfilled its duty to assist the veteran.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and such evidence has been 
obtained and associated with the claims folder.  The RO 
obtained the veteran's service medical records; relevant 
private treatment records from St. Dominic- Jackson Memorial 
Hospital, Holland M. Addison, Jr., M.D., Methodist Medical 
Center, C. M. Aker, F. Earl Fyke, III, M.D., Rankin Medical 
Center, and Lloyd F. M. Mercer, M.D.; as well as his VA 
treatment records.  Additionally, efforts were made to obtain 
the veteran's records from Vicksburg Clinic, Dr. Lucian 
Ferris, Martin's Infirmary, and the Premier Medical Group of 
Mississippi, but these records are not available.  The 
veteran has not identified any additional unobtained evidence 
that could be relevant to the claims.  Neither the veteran 
nor his representative has identified any outstanding 
evidence which could be used to support the issue on appeal.  
VA has met its duty to assist the veteran in the development 
of this appeal and there is no need for further development.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(d).

In this case, the duty to notify and duty to assist the 
veteran have been fulfilled.  All information and evidence 
have been developed to the extent possible and that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).



ORDER

Service connection for residuals of a back injury is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


